DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, it is unclear whether “a first microphone and a second microphone” recited on lines 6-7 are related to “a first microphone and a second microphone” recited on line 3. Claim 17 includes similar ambiguity.
Regarding claim 12, it is unclear whether “the first microphone” refers to “a first microphone” recited on line 3 or lines 6-7 of claim 11, and whether “the second microphone” refers to “a second microphone recited on line 3 or line 7 of claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gadonniex et al. (hereafter Gadonniex; US 20170193974 A1).
Regarding claims 1 and 3, Gadonniex discloses a method for adaptive noise control in an earphone (Fig. 2), the method comprising: 
implementing, using a leakage detection module (310 or 402), leakage detection to determine a leakage mode for the earphone, the leakage detection involves at least one of a first microphone and a second microphone (108, 106), the first microphone and the second microphone are integrated together with a speaker (118) within the earphone (Fig. 2), the leakage detection is related to ambient sound leakage through at least an ambient leakage path disposed between a portion of an ear canal and a portion of the earphone (Fig. 4, [0030]);
outputting, using an ambient sound control (ASC) profile selection and modification module (320 or 408), a set of operational parameter ranges (filter coefficients inherently provided for ANR) for components in an ASC circuit (filter implemented by 112 for ANR) based on the determined leakage mode; and
generating, using the ASC circuit operated within the set of operational parameter ranges, a speaker output for the speaker to play.
Regarding claim 2, Gadonniex shows that the ambient leakage path is formed due to an open-ear form factor or a loose fitting for the earphone ([0033]).
	Regarding claim 7, Gadonniex discloses the feedforward microphone (108) and feedback microphone (106).
	Regarding claim 9, Gadonniex discloses analyzing microphone signals ([0035]).
	Claims 11-13 correspond to claims 1-3 discussed above.

Claims 1-4, 7-14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldstein (US 20160300562 A1).
Regarding claims 1 and 3, Goldstein discloses a method for adaptive noise control in an earphone (Fig. 1), the method comprising: 
implementing, using a leakage detection module (the block directly coupled to microphone in Fig. 1, [0031]), leakage detection to determine a leakage mode for the earphone, the leakage detection involves at least one of a first microphone and a second microphone (2, 3), the first microphone and the second microphone are integrated together with a speaker (1) within the earphone ([0022]), the leakage detection is related to ambient sound leakage through at least an ambient leakage path disposed between a portion of an ear canal and a portion of the earphone ([0021]);
outputting, using an ambient sound control (ASC) profile selection and modification module (7-10 in Fig. 2), a set of operational parameter ranges (coefficient/ gain value for the selected control filter, [0024], [0036]) for components in an ASC circuit (gain circuit 11) based on the determined leakage mode; and
generating, using the ASC circuit (gain circuit generating y(n) in Fig. 2, [0039]) operated within the set of operational parameter ranges (as selected by 10), a speaker output for the speaker to play.
Regarding claim 2, Goldstein shows that the ambient leakage path is formed due to an open-ear form factor or a loose fitting for the earphone ([0021]).
Regarding claim 4, Goldstein shows that the set of operational parameter ranges is defined as an ASC profile selected among a plurality of ASC profiles (a plurality of fit conditions, [0024]) from a database (set up during manufacturing, Fig. 5, [0024], [0036], [0037]) correlating various leakage modes to various ASC profiles based on the determined leakage mode.
	Regarding claim 7, Goldstein discloses the feedforward microphone (3) and feedback microphone (2).
	Regarding claim 8, Goldstein discloses analyzing a power ration (by 6, [0030]).
	Regarding claim 9, Goldstein discloses analyzing microphone signals ([0024]).
	Regarding claim 10, Goldstein discloses a pilot tone ([0021]) with predetermined frequency (a training sweep intended for ANC training by the user is a predetermined signal selected for this purpose, the signal is inherently defined by a predetermined frequency).
	Claims 11-14 correspond to claims 1-4 discussed above.
	Most of limitations in claims 17 and 18 correspond to those in claims 1 and 4 discussed above. Goldstein discloses a non-transitory computer-readable medium or media ([0044]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of Po et al. (hereafter Po; US 20150071453 A1).
Regarding claims 6, 16 and 20, Goldstein fails to show that an ASC profile is modified from an existing ASC profile. Goldstein teaches a general adaptive filter that would set the filter coefficient based on the control filter identifier (Fig. 5). However, as one skilled in the art would have recognized that the table shown in Fig. 5 has a limited number of identifiers, that is, the filter coefficient might not be the final filter coefficient for the adaptive filter. Po teaches an ANC that would update the filter coefficient based on the previous filter coefficient ([0029]). By adapting the filter coefficient starting from the coefficient corresponded to the identifier from a limited number of identifiers, the convergence of the adaptive filter would be reached in an efficient manner. Thus, it would have been obvious to one of ordinary skill in the art to modify Goldstein in view of Po by modifying ASC profile based on an existing ASC profile in order to fine tuning the adaptive filter coefficient in an efficient manner.
	Regarding claims 5, 15 and 19, the newly modified filter coefficients generated based on the existing filter coefficients corresponding to the selected identifier as discussed above with respect to claims 6, 16 and 20 reads on the claimed an ASC profile newly created.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654